                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 REGINA DRISKILL                         )
                                         )
        Plaintiff,                       )    Civil Action No.: 3:18-CV-102
                                         )
  vs.                                    )
                                         )     Judges Greer/Poplin
 REGIONS BANK,                           )
                                         )     Jury Demand
        Defendant.                       )
                                         )



               MOTION FOR PERMISSION TO WITHDRAW AS COUNSEL



        COMES the undersigned, Katherine A. Young, and moves this Honorable Court for

 permission to withdraw as counsel for Regina Driskill. Plaintiff has requested that the

 undersigned withdraw as her counsel of record as Ms. Driskill intends to retain new

 counsel.

        Plaintiff has also requested that the Court allow her an extension of pending

 deadlines for sixty (60) days as she obtains new counsel.

        Respectfully submitted this the 8th day of September, 2020.


                                                   /s/ Katherine A. Young

                                                   Katherine A. Young, BPR No. 017178
                                                   YOUNG LAW OFFICE, P.C.
                                                   9041 Executive Park Drive, Suite 121
                                                   Knoxville, Tennessee 37923
                                                   Telephone (865) 474-1284
                                                   Facsimile (615) 296-0379
                                                   Katherine@younglawknoxville.com

                                             -1-


Case 3:18-cv-00102-JRG-DCP Document 53 Filed 09/08/20 Page 1 of 2 PageID #: 248
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above
 document was filed electronically. Notice of this filing will be sent by operation of the
 Court’s electronic filing system to all parties indicated on the electronic filing receipt. All
 other parties will be served via regular U.S. Mail. Parties may access this filing through the
 Court’s electronic filing system.

                                                     /s/ Katherine A. Young




                                               -2-


Case 3:18-cv-00102-JRG-DCP Document 53 Filed 09/08/20 Page 2 of 2 PageID #: 249
